t c memo united_states tax_court jay d schechter petitioner v commissioner of internal revenue respondent docket no filed date russell d stanaland for petitioner christopher j richmond for respondent memorandum findings_of_fact and opinion morrison judge the respondent referred to here as the irs issued a notice_of_deficiency to the petitioner jay d schechter for the tax_year in this notice the irs determined an income-tax deficiency of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended in effect for the year at issue all dollar amounts are rounded to the nearest dollar schechter timely filed a petition under sec_6213 for redetermination of the deficiency and the penalty we have jurisdiction under sec_6214 the parties have resolved all but one of the issues in the case the only remaining issue is the deductibility for of a dollar_figure payment made by schechter’s wholly-owned s_corporation simba cal inc we hold that the payment is not deductible findings_of_fact some facts have been stipulated and they are so found simba cal is an s_corporation chartered under the laws of california in and simba cal’s business involved the manufacture and sale of awards medals trophies and promotional products schechter was the sole shareholder and owner of simba cal and was also its president as its president schechter managed simba cal’s entire business including handling designing schechter resided in california when he filed his petition therefore an appeal of our decision in this case would go to the u s court_of_appeals for the ninth circuit see sec_7482 unless the parties designate the court_of_appeals for another circuit see id para and selling products simba cal continues to conduct the same business schechter continues to be its sole shareholder owner and president in william alexander whom schechter referred to as his pension guy suggested that simba cal should involve itself in a purported welfare- benefit plan schechter agreed with alexander’s suggestion on date schechter signed a shareholder resolution authorizing the officers of simba cal to make contributions to and fund benefits for certain employees through the sickness accident disability indemnity trust on date schechter signed an adoption_agreement under which simba cal purported to adopt and agree to participate in the sickness accident disability indemnity trust the adoption_agreement identified schechter as the only simba cal employee covered by the trust on date schechter signed an agreement by simba cal to pay fees to nova benefit plans llc to administer the sickness accident disability indemnity trust the fees consisted of a dollar_figure initial fee a dollar_figure annual fee and a dollar_figure termination fee wayne h bursey signed this agreement as the trustee of nova benefit plans llc on date on date schechter signed a form under which he elected to participate in the sickness accident disability indemnity trust on the form schechter named casey schechter and shannon schechter as equal beneficiaries of any death_benefit under the trust schechter signed the form both as president of simba cal and as the participating employee on date schechter wrote a dollar_figure check on behalf of simba cal to the sickness accidental disability indemnity trust the parties have stipulated that nova benefit plans llc provided schechter a 21-page document entitled sickness accident disability indemnity plan trust the parties have stipulated that a purported employee welfare_benefit_plan was purportedly established by this 21-page document the page document has a signature line to be signed by the plan_sponsor nova benefit plans llc however no signature appears on this line the document states that it establishes a sickness accident disability indemnity trust that this trust is intended to comply with sec_419a that the sponsor of the trust is nova benefit plans llc and that the trust is for the benefit of a group of employers who have signed adoption agreements to join the trust the document states that all employees covered by the trust will be paid benefits in the event of death or disability bursey applied for an insurance_policy with national western life_insurance_company national western issued an insurance_policy on schechter’s life that obligated it to pay a death_benefit to schechter’s beneficiary in the event of his death at least initially schechter’s beneficiary was the sickness accident and disability indemnity trust which was designated the owner of the policy as the owner it had the right to change the beneficiary the record includes only the even-numbered pages of the national western policy bursey paid a one-time premium of dollar_figure on the policy on its amended s_corporation return for the tax_year simba cal claimed a dollar_figure deduction for its dollar_figure payment on his amended individual return for the tax_year schechter claimed that this dollar_figure deduction passed through to him as simba cal’s shareholder opinion the amount of a deduction for a contribution by an employer to a welfare- benefit fund is regulated by sec_419 and sec_419a a welfare-benefit fund is any fund which is part of a plan of an employer through which the employer provides welfare benefits to employees or their beneficiaries sec_419 under sec_419 a deduction for a contribution to a welfare-benefit fund cannot exceed the welfare-benefit fund’s qualified_cost however the sec_419 qualified-cost limitation does not apply to a deduction for a contribution to a welfare-benefit fund that is part of a 10-or-more-employer plan this 10-or-more-employer plan exception is found in sec_419a the exception of sec_419a does not apply to a plan which maintains experience-rating arrangements with respect to individual employers see 108_tc_524 it is schechter’s position that simba cal’s dollar_figure payment was a contribution by an employer to a welfare-benefit fund that is part of a 10-or-more- employer plan which does not maintain experience-rating arrangements with respect to individual employers therefore schechter takes the position that under sec_419a simba cal’s deduction for the payment is not limited by sec_419 schechter concedes on brief that if simba cal’s deduction were limited by sec_419 then the fund’s qualified_cost for the year would be zero therefore if the deduction is limited by sec_419 to the fund’s qualified_cost schechter concedes that simba cal would not be entitled to any deduction the irs contends that the dollar_figure payment by simba cal was not made to a welfare-benefit fund but was instead a payment of employee compensation under a plan deferring compensation see sec_404 sec_1_404_a_-1 income_tax regs sec_404 regulates the amount of a deduction for payments of employee compensation under a plan of deferred_compensation the irs argues that the amount of the deduction is zero under sec_404 in the alternative the irs argues that in the event the court considers the payment to have been made to a welfare-benefit fund the welfare-benefit fund is not part of a 10-or- more-employer plan which does not maintain experience-rating arrangements with respect to individual employers more fundamentally the irs argues the court need not decide whether the dollar_figure payment was made to a welfare-benefit fund or whether it was a payment of employee compensation under a plan of deferred_compensation because the payment is not deductible as a business_expense under sec_162 we need not resolve all of the issues raised by the parties schechter’s only argument that he is entitled to a deduction for for the dollar_figure payment rests upon the premise that the payment was made to a welfare-benefit fund that is part of a 10-or-more-employer plan which does not maintain experience-rating sec_404 which regulates the deductibility of compensation under a plan deferring the receipt of employee compensation contributions allows a deduction for such compensation within dollar limits only if the compensation would otherwise be deductible sec_419 which regulates the deductibility of contributions by an employer to a welfare-benefit fund allows a deduction for such contributions within dollar limits only if the contributions would otherwise be deductible arrangements with respect to individual employers as explained below we find that the payment was not to a fund that was part of a 10-or-more-employer plan which does not maintain experience-rating arrangements with respect to individual employers therefore schechter is not entitled to the dollar_figure deduction our finding is supported by a preponderance_of_the_evidence therefore it is not necessary to determine which party has the burden_of_proof see 131_tc_185 a 10-or-more-employer plan is defined by statute as a plan to which more than one employer contributes and to which no employer normally contributes more than of the total contributions contributed under the plan by all employers sec_419a according to schechter the 21-page document clearly establishes that simba cal was involved with a 10-or-more-employer plan the 21-page document on its face seems to involve a plan the document requires the employer to contribute to a_trust which the document itself purports to establish it requires the plan_administrator which was nova benefit plans llc to distribute benefits to covered employees of the employer it defines an employer as each entity which adopts the trust by executing an adoption_agreement section dollar_figure of the 21-page document provides that the contributions to the trust that are made by any one employer for a given year shall not exceed of the total contributions made by all employers to the trust for that year on the basis of this provision schechter argues the sadi plan document clearly establishes that at all times the sadi plan must have more than ten participating employers and that at no time can any participating employer contribute more than of the annual contributions received in our view however the more significant provision of the 21-page document is a requirement that the plan_administrator nova benefit plans llc maintain records sufficient for the irs or any participating employer to readily verify that the trust satisfies the requirements of sec_419a and to make these records available to any participating employer for inspection or copying upon written request it appears therefore that simba cal had the right to obtain records from nova benefit plans llc showing how many employers participated in the plan that handled simba cal’s dollar_figure payment thus schechter simba cal’s shareholder had access to the records of how many employers participated in the plan and despite having access to these records schechter introduced evidence of only one employer’s involvement in the plan simba cal’s as for section dollar_figure of the document at most this provision imposes an obligation on someone perhaps nova benefit plans llc to make sure that the plan in question has at least participating employers the mere fact that a party was required to do something does not mean that the party did it the question is not whether nova benefit plans llc was obligated to make sure there were employers or more contributing to the plan but whether there actually were employers or more contributing to the plan the natural source of evidence as to the number of employers in the plan is the records of nova benefit plans llc the plan_administrator schechter introduced none of these records he admitted that he knew of no other employers enrolled in the plan it appears that schechter’s dealings with nova benefit plans llc were handled by william alexander alexander did not testify schechter did not explain alexander’s failure to testify other than to make the following stipulation on date william alexander was permanently enjoined by order of the united_states district_court for the central district of california from among other things ‘ m arketing preparing selling organizing or administering any welfare-benefit plan’ and from ‘ p roviding any advice or assistance regarding the tax treatment of pension plans or welfare-benefit plans ’ under these circumstances we cannot find that there were or more employers contributing to the plan merely because the plan document said that nova benefits plans llc was obligated to keep employers in the plan we find that simba cal was a participating employer as is evidenced by the presence in the trial record of an adoption_agreement signed by simba cal but the lack of an adoption_agreement for any other employer causes us to conclude on a preponderance_of_the_evidence that simba cal was the only employer in this plan finally sec_419a does not exempt a plan from the requirements of sec_419 if the plan maintains experience-rating arrangements with respect to individual employers an experience-rating arrangement with respect to an employer includes an arrangement for any period for which the relationship of contributions under the plan to the benefits payable under the plan is or can be expected to be based in whole or in part on the benefits experience of that employer or one or more employees of that employer sec_1_419a_f_6_-1 income_tax regs the benefits experience of an employer or an employee is defined as the benefits paid with respect to the employer or employee id para d the plan described in the 21-page document offered death_benefits and disability benefits with respect to employees covered by the plan on its face the 21-page document provides in sec_5 that the death_benefit with respect to an employee is reduced by any disability benefits already paid with respect to the employee thus the amount of the death_benefit payable on schechter’s life depended on the benefits experience of schechter the plan described in the 21-page document therefore maintains experience-rating arrangements with respect to individual employers within the meaning of sec_419a the dollar_figure payment was not made to a fund that was part of a 10-or- more-employer plan which does not maintain experience-rating arrangements with respect to individual employers we conclude that simba cal is not entitled to deduct its dollar_figure payment incidentally schechter contends that a letter from attorney john reid dated date to nova benefit plans llc demonstrates that the plan described in the 21-page document is a valid sec_419a plan schechter offered the letter into evidence and it was admitted without objection even though the letter is part of the record we are not persuaded by it the letter states the plan does not allow for adjusting the benefits for the employees based upon claims experience peculiar to the individual employer this statement contradicts section dollar_figure of the 21-page document which the letter does not even discuss either reid did not read the 21-page document when he wrote the letter or his letter is a form letter that discusses some other plan or plans reid’s letter is also potentially significant because it seems to contain information about the number of employers involved in simba cal’s plan the letter states that the plan_sponsor nova benefit plans llc represents that the plan has over participating as of the date of this letter this alone does not persuade us that there were employers in simba cal’s plan we wonder how many plans nova benefits plans llc administered perhaps nova benefit plans llc aggregated the employers in several plans in calculating that the number of employers was we also have questions about the role of reid who was his client was it schechter was it nova benefit plans llc why did reid choose to rely on the representations of nova benefit plans llc instead of reviewing its records these and other questions about the letter were left unanswered at the end of trial schechter did not call reid to testify nor did he call anyone from nova benefit plans llc to testify schechter did not introduce any records kept by either reid or by nova benefits plans llc under these circumstances we find that reid’s letter lacks credibility and we accord it little weight the letter does not alter our view that it is more_likely_than_not that simba cal was the only employer in the relevant plan and that the relevant plan maintained experience-rating arrangements in reaching our holdings we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under tax_court rule_of practice and procedure
